This is the husband's appeal from an order in Chancery for the payment of alimony and counsel fees pendente lite.
By this order, dated July 16th, 1941, the husband was ordered to pay his wife $425 each month, beginning with July 15th, 1941, and until the further order of the court, for her support and maintenance and that of the two minor children of the marriage, a boy, seventeen years of age, and a girl, eleven years of age; and the husband was further ordered to pay counsel for the wife a counsel fee, pendente lite, in the sum of $1,200.
We have carefully considered the proofs and are entirely satisfied that they amply sustain the allowance of $425 a month,pendente lite. But we think that the allowance of $1,200 counsel fees was excessive. It should be reduced to $750. The order is modified accordingly and as so modified is affirmed. No costs are allowed to either party. *Page 607
For affirmance — THE CHIEF-JUSTICE, DONGES, RAFFERTY, JJ. 3.
For modification — CASE, BODINE, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, HAGUE, THOMPSON, JJ. 11.